Exhibit 21.1 LIST OF SUBSIDIARIES OF NV5 GLOBAL, INC. Name of Subsidiary State or other Jurisdiction of Incorporation or Organization Parent Names under which such Subsidiaries Do Business NV5 Holdings, Inc. (f/k/a NV5, Inc.) Delaware NV5 Global, Inc. N/A NV5, Inc. (f/k/a Nolte Associates, Inc.) California NV5 Global, Inc. NV5 Nolte Associates Nolte Vertical Five Consilium Partners Dunn Environmental Owner’s Representative Services Zollinger Buric Buric Global NV5 West, Inc. (f/k/a Testing Engineers Southwest, Inc.) Delaware NV5 Global, Inc. NV5 Vertical V Testing Engineers BTC Vertical V BTC Labs Vertical V Testing Engineers Vertical V NV5, Inc. (f/k/a Vertical V – Southeast, Inc.) Delaware NV5 Global, Inc. NV5 NV5 Structures NV5 KACO, KACO Kaderabek Company PHA, Air Quality Consulting NV5 Northeast, Inc. (f/k/a Vertical V – Northeast, Inc.) Delaware NV5 Global, Inc. NV5 NV5, LLC. (f/k/a - AK Environmental, LLC) North Carolina NV5 Global, Inc. NV5, AK Environmental Joslin Lesser & Associates, Inc. Massachusetts NV5 Global, Inc. NV5 Richard J. Mendoza, Inc. California NV5 Global, Inc. NV5, Mendoza The RBA Group, Inc. Engineers Architects and Planners. New Jersey NV5 Global, Inc. NV5, RBA, The RBA Group - New York, The RBA Group of Connecticut, The RBA Group Architecture Sebesta, Inc. Minnesota NV5 Global, Inc. NV5, Sebesta East, SEDC Engineering
